Dismissed and Opinion Filed June 3, 2015




                                          S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01036-CV

                            CHELSEA DAVIS, Appellant
                                      V.
                   LESLIE WARE, SAMUEL BAXTER, ET AL., Appellees

                         On Appeal from the 254th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DF-13-19281

                               MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                 Opinion by Chief Justice Wright
       Appellant filed a “Notice of Abatement and Vacatur” in which she requests that this case be

“dissolved as if never filed” and that this Court “immediately refund to Chelsea L. Davis all filing

fees and costs for failure to file.” We treat appellant’s pleading as a motion to dismiss the appeal,

grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Appellant cites no statute

or rule that excuses her from paying filing fees. We deny relator’s request that her filing fees be

refunded. See TEX. R. APP. P. 5. (“A party who is not excused by statute or these rules from paying

costs must pay--at the time an item is presented for filing--whatever fees are required by statute or

Supreme Court order.”)


                                                       /Carolyn Wright/
141036F.P05                                            CAROLYN WRIGHT
                                                       CHIEF JUSTICE
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

CHELSEA DAVIS, Appellant                             On Appeal from the 254th Judicial District
                                                     Court, Dallas County, Texas
No. 05-14-01036-CV         V.                        Trial Court Cause No. DF-13-19281.
                                                     Opinion delivered by Chief Justice Wright.
LESLIE WARE, SAMUEL BAXTER, ET                       Justices Lang-Miers and Stoddart
AL., Appellees                                       participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellees LESLIE WARE, SAMUEL BAXTER, HARLAN CROW,
AND MCKOOL SMITH P.C. recover their costs of this appeal from appellant CHELSEA DAVIS.


Judgment entered this 3rd day of June, 2015.




                                               –2–